Citation Nr: 1129322	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine, to include on a secondary basis.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a low back disability, to include as secondary to the Veteran's service-connected right knee disorder.  This case was originally before the Board in January 2008, at which time it was remanded for additional development of the record.  By decision in March 2009, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims which, by Order dated July 2010, granted a Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for a low back disability.  He argues it is due to his service-connected residuals of an excision of an osteochondroma of the right knee.  

The record reflects the Veteran walked with a cane and had a limp on a VA examination in November 2003. 

The Board observes there are several conflicting medical opinions of record.  On a July 2004 VA examination, it was reported the Veteran walked with a slightly forward list or lean.  The examiner concluded he did not think there was any connection between the Veteran's back condition and his right knee since the back disorder was probably related to his work as a carpenter through the years, and was age-related.  

When seen at a VA outpatient treatment clinic in December 2004, the Veteran reported low back discomfort, and alleged it was related to the fact he had to favor his right knee.  The examiner commented the Veteran had mild low back pain which was probably exacerbated by favoring his knee.  

In a statement dated February 2006, S.H.L., M.D., related she had treated the Veteran since June 2005.  She noted the Veteran's history of right knee problems, and the resulting altered gait.  She added that over the years, he had developed lumbar pain.  The examiner opined it was very conceivable that the Veteran's back condition could be related to his right knee pathology.  She stated it was proven that with altered gait, there brings abnormal mechanics of the lumbar spine, maybe aggravating any existing degenerative changes or worsening degenerative changes.  It was also a good possibility that the Veteran's existing lumbar condition had been aggravated by his service-connected right knee disability.

The Veteran was examined by the VA in August 2008.  The diagnosis was moderate degenerative joint disease of the lumbar spine.  The examiner stated the Veteran did not have symptoms of spinal stenosis since there were no complaints referable to the lower extremities, such as radiating pain.  The association between the Veteran's back condition and his right knee disability was difficult to make and there was little evidence in the literature relating gait pattern analysis to an increase in back pain or disk disease.  The examiner noted the Veteran had worked as a laborer for many years and this likely contributed to his low back disability.  Thus, he concluded it was less likely as not that the Veteran's back condition was related to or aggravated by his service-connected right knee arthritis.

The Joint Motion noted the Board's determination failed to explain why the fact the Veteran did not have symptomatology of spinal stenosis supported the examiner's conclusion the low back disability was not related to his right knee disability.  The Board points out the examiner did not address this matter.  The Joint Motion also indicated that the examiner in August 2008, while noting there was "little evidence in literature relating gait pattern analysis to an increase in back pain or disk disease" failed to discuss the literature.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's low back disability.  The examiner should specifically state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right knee disability caused or aggravated (permanently worsened the underlying disorder beyond its normal course) his low back disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The examiner should review and address medical literature regarding the effect of an altered gait on low back disabilities.  In addition, the examiner should explain why the absence of symptoms associated with spinal stenosis support a conclusion that the Veteran's low back disability is not related to his right knee disability.  The rationale for any opinion expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.  To the extent possible, the examiner should address other opinions on file and indicate reasons for agreeing or disagreeing with those opinions.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


